DETAILED ACTION
1.	The preliminary Amendment filed August 25, 2020 has been acknowledged.  
	Claims 5, 6, 10, 12, 14, 17, 20, 21, and 27 has been canceled;
	Claims 1-4, 7-9, 11, 13, 15, 16, 18, 19, 22-26, 28, and 29 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-4, 7-9, 11, 13, 15, 16, 18, 19, 22-26, 28, and 29  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, the claims all appear to be too unclear/vague because the claimed languages are too convoluted and used language structure which are difficult to understand. 
Claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Applicant is required to revise or to clarify the claimed features.

Claim 1recites the limitation of “supply pump” [lines 4 and 5] renders the claim unclear; Applicant is required to specify the supply pump for each fuel supply tank, respectively.
Claim 1 recites the limitation of “a fuel selector switch between said petrol fuel fuel-pressure pump and said liquefied vapour high-pressure pump for operating the fuel supply system in a petrol feeding state (P) or in a liquefied vapour feeding state (G)” renders the claim indefinite; since it is not clear that how the fuel supply system can be operating in a feeding state (P) or in a liquefied vapour feeding state (G)? Note: Figure 1A shows: when the fuel selector switch (3) is in the (P) position, the petrol fuel will be supplied to the high-pressure rail (4); and when the fuel selector switch (3) is in position (G), the petrol fuel will be in communication with the liquefied vapour high-pressure pump (5).  How the fuel system can be operating in a liquefied feeding state (G) since there is only communication between pump (7) and pump (5) via selector switch (3)?
Claim 1, recites the limitation of “wherein said liquefied vapour high-pressure pump further comprises a piston for transmitting the pressure of petrol fuel in said petrol chamber to the liquefied vapour fuel in said liquefied vapour chambers” [lines 22-24] renders the claim indefinite; since it is not clear that what meaning would be expressed in this limitation? And furthermore, there is insufficient antecedent basis for the limitation of “the pressure” in the claim.
Claim 1 is vague; since it is not clear that what the Applicants would like to express the claimed limitation? 
As Far As understood, claim 1 will be understood as follows:
A fuel supply system for supplying a liquid and a gaseous fuel into the internal combustion engine; comprising: 
a fuel tank; 
a gaseous fuel tank;

a gaseous fuel high-pressure pump is located downstream of gaseous fuel tank;
a fuel selector switch is in communication between fuel high-pressure pump and gaseous fuel high-pressure pump; and
high-pressure fuel rail is located downstream of the pumps and connecting with multiple injectors for direct injecting fuel into the combustion chambers;
wherein the gaseous fuel high-pressure pump is arranged for receiving high-pressure fuel from fuel high-pressure pump via the selector switch and for receiving gaseous fuel from gaseous fuel tank; and 
wherein the gaseous high-pressure pump further comprises a piston for transmitting the pressure of fuel in chambers (A, B) to the gaseous fuel in said chambers (C, D) [indefinite].
Applicant is required to revise or to clarify the claimed features.
Claim 2 recites the limitation of “the piston rod” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation of “the type (i), (ii), or (iii)” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the use of alternative expression “and/or” renders the claim indefinite because the expressions on either side of the “and/or” are not considered equivalent and cause uncertainty with respect to the scope of the claims.
Claim 7 recites the limitation of “said injection rail” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation of “said seal” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation of “said injection rail” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 22 is indefinite as the same explanation in claim 1.

Claim 26 recites the use of alternative expression “and/or…or” renders the claim indefinite because the expressions on either side of the “and/or…or” are not considered equivalent and cause uncertainty with respect to the scope of the claims.
Claim 28 recites the limitation of “said injection rail” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.

Applicant is required to revise or to clarify the claimed features.

Claim Rejections - 35 USC § 102/103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 7, 9, 11, 13, 15, 16, 18, 19, 22 and 28, as far as understood, as being anticipated by, or in alternative, under 35 U.S.C. 103 as being unpatentable over Becker (US 10,774,755) which corresponds to WO 2017/174680.  
fuel facility (20)] for injecting a liquefied vapour, Becker teaches a fuel facility includes plurality of injectors (9) which would have been well-known to one skilled in this art to inject the fuel under high pressure into combustion chambers], comprising : a first fuel supply tank [first fuel container (1)] for a petrol fuel (22) [Becker teaches first fuel is petrol fuel] equipped with a supply pump [first fuel delivery pump (2)]; a second fuel supply tank [second fuel supply container (11)] for liquefied vapour (23) [Becker teaches second fuel is LPG] equipped with a supply pump [second fuel delivery pump (12)]; a petrol fuel high-pressure pump [fuel high-pressure pump (3)] downstream of the first fuel supply tank (1); a liquefied vapour high-pressure pump [double media transformer (80), Figure 7] downstream of the second fuel supply tank (2); a fuel selector switch [switch-over valve (207), Figure 10] between said petrol fuel high-pressure pump (2) [Figure 10 shows the inlet (210) which is considered to be in connection to pump (2) of Figure 1, see col. 31, lines 3-6] and said liquefied vapour high-pressure pump (80) for operating the fuel supply system (20) in a petrol feeding state (P) or in a liquefied vapour feeding state (G) [col. 11, lines 5-15 or col. 32, lines 12-15]; a high-pressure rail [Becker teaches the engine further includes an injection system (also called common rail)…, col. 2, lines 22-23] downstream of said petrol fuel high-pressure pump (3) and downstream of said liquefied vapour high-pressure pump (80) [Figures 1 and 10], with multiple injectors (9) for direct injection of fuel into the combustion chambers [col. 2, lines 30-33]; wherein said liquefied vapour high-pressure pump (80) is arranged for receiving high-pressurized petrol from said petrol fuel high-pressure pump (3) via said fuel selector switch (207) in two petrol chambers (201.1, 201.2), and for receiving liquefied vapour from said second fuel supply tank (11) in two liquefied vapour chambers (202.1, 202.2); and wherein said liquefied vapour high-pressure pump (207) further comprises a piston [deflectable element (204), Figure 11] for 
Regarding claim 7, see discussion in claim 1, especially see Figure 10.
Regarding claim 9, as discussed in claim 1, Becker discloses 3/2 valve as feed valve and exit valve [col. 14, lines 19-21].
Regarding claim 11, as discussed in claim 1, Becker further teaches the system can include a sensor, which arranged such that it can determined a certain, for example, extremal deflection of the deflectable element [col. 14, lines 22-26].
Regarding claim 13, see discussion in claim 7.
Regarding claim 15, as discussed in claim 1, notes Figure 10, references 212, 206, Becker discloses a petrol accumulator between switch valve and outlet from petrol high pressure pump.
Regarding claim 16, see discussion in claim 15.
Regarding claims 18 and 19, see discussion in claim 1, especially see Figure 10.
Regarding claim 22, see discussion in claim 1.
Regarding claim 28, see discussion in claim 7.

8.	Claims 2-4, 8, 23-26 and 29, as far as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Nagel (US 2008/272554 A1).  
Regarding claims 2 and 3, as discussed in claim 1, Becker invention does not specifically teach the piston structure 
Notes Figure 1, Nagel teaches a piston configuration comprises a piston rod (26) [Figure 1] wherein the piston rod is provided with a multiple-lip seal (40, 60, 62) [claim 2] with leakage channels (54, 64) [claim 3].
 Since the prior art references are both from the same field of endeavor, the purpose disclosed by Nagel would have been recognized in the pertinent art of Becker invention.

Regarding claim 4, as discussed in claim 2 and 3,  Nagel further teaches the fluid that passage through the primary seal (40) are connected to a tank through a leakage channel (50, 54, 56).  It would have been obvious to one of ordinary skilled in this arts would use the teaching of Nagel in order to return a fluid going through the seals to the appropriate tank.
Regarding claim 8, as discussed in claim 2 and 3, the dust seal would have been obvious choice of design.
Regarding claims 23-26, see discussion in claims 2-4.
Regarding claim 29, see discussion in claim 2 and 8.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H. HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
April 5, 2021
/Johnny H. Hoang/
Examiner, Art Unit 3747




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        April 8, 2021